On Petition for a Rehearing.
Worden, J.
The appellee has filed a petition for a rehearing in this cause, in considering which we do not desire to add any thing to what was said in the original opinion as to the construction of the statute involved.
But it is insisted that the complaint or petition for the writ of habeas corpus was insufficient, because it did not aver that there had been no judgment that the appellant pay the judgment by labor, as provided for by the statute.
It is said in the petition for a rehearing, that “ The complaint or petition does not affirmatively aver, nor could it do so truthfully, that said judgment was not in addition to the amount to be paid, also that, in default of payment or replevy, it should be discharged by appellant, by work and labor, as authorized by the statute. Having failed to negative this, it was deficient, and the court below rightfully so held.”
It was alleged in the complaint for the writ, “ That the pretended cause and reason for such restraint of said Flora, by said Sachs, according to the best knowledge and belief of said Flora, is as follows:
“ That, on the 20th day of June, 1877, the said city of Vincennes recovered a judgment against the said Flora for the sum of ten dollars, and costs taxed at $27 95/100, which, judgment was recovered for and on account of a violation of an ordinance of said city, by said Flora; that, after-the-recovery of said judgment, on the 20th day of June; 1877,. the said Flora was committed to the city prison- of said-city, for failing to pay or replevy said judgment and. costs,” etc.
The statute requires that the complaint for the-writ shall; specify “ The cause or pretence of the restraint, according; *162to the best of the knowledge and belief of the. applicant.” 2 R. S. 1876, p. 290, sec. 715, clause 2.
The complaint in this case complied with the statute. The cause of restraint set forth was the recovery of the judgment against the appellant for the violation of the city ordinance, and his committal for a failure to pay or replevy the judgment and costs. This excluded the idea that there was any other or different ground for the restraint, or that there was any other or further judgment, than that for the recovery of the ten dollars and costs. It excluded, in other words, the idea that there was any judgment that the appellant be required to pay the judgment and costs in labor, as provided for by the statute.
It may he observed, that, if there was a proper judgment rendered that the appellant be required to pay the judgment and costs by his manual labor, as contemplated by the statute, the matter can be shown by a proper return to the writ.
The petition for a rehearing is overruled.